Order entered November 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00720-CV

            IN THE ESTATE OF CONSTANCE LOU HOWELLS

                  On Appeal from the Collin County Probate
                            Collin County, Texas
                    Trial Court Cause No. PB1-0258-2020

                                     ORDER

      Before the Court is appellant’s November 16, 2020 motion for an extension

of time to file her brief on the merits. By letter dated November 19, 2020, the

Court questioned its jurisdiction to review one of the four appealed orders. In that

letter, the Court suspended the deadline for appellant’s brief on the merits pending

determination of our jurisdiction to review the questioned order. Accordingly, we

DENY appellant’s motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE